Title: Thomas Jefferson to James Monroe, 1 January 1815
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir Monticello  Jan. 1. 15.
            Your letters of Nov. 30. & Dec. 21. have been recieved with great pleasure. a truth now and then projecting into the ocean of Newspaper lies, serves like headlands to correct our course. indeed my scepticism as to every thing I see in a newspaper makes me indifferent whether I ever see one. the embarrasments at Washington in August last, I expected would be great in any state of things; but they proved greater than expected. I never doubted that the plans of the President were wise and sufficient. their failure we all impute 1. to the insubordinate temper of Armstrong: 2. & to the indecision of Winder. however, it ends well. it mortifies ourselves, and so may check perhaps the silly boasting spirit of our newspapers, and it enlists the feelings of the world on our side; and the advantage of public opinion, is like that of the weather gage in a naval action. in Europe, the transient possession of our capital can be no disgrace. nearly every capital there was in possession of it’s enemy; some often, & long. but diabolical as they paint that enemy, he burnt neither public edifices nor private dwellings. it was reserved for England to shew that Bonaparte in atrocity was an infant to their ministers and their generals. they are taking his place in the eyes of Europe, and have turned into our channel all it’s good will. this will be worth the million of Dollars the repairs of their conflagrations will cost us. I hope that to preserve this weather-gage of public opinion, & to counteract the slanders & falsehoods disseminated by the English papers, the government will make it a standing instruction to their ministers at foreign courts to keep Europe truly informed of occurrences here, by publishing in their papers the naked truth always, whether favorable or unfavorable. for they will believe the good if we candidly tell them the bad also.
            But you have two more serious causes of uneasiness; the want of men & money. for the former nothing more wise, nor efficient could have been imagined than what you proposed. it would have filled our ranks with regulars, & that too by throwing a just share of the burthen on the purses of those whose persons are exempt either by age or office; and it would have rendered our militia, like those of the Greeks & Romans, a nation of warriors. but the go-by seems to have been given to your proposition, and longer sufferance is necessary to force us to what is best.—we seem equally incorrigible in our financial course. altho’ a century of British experience has proved to what a wonderful extent the funding on specific redeeming taxes enables a nation to anticipate in war the resources of peace, and altho’ the other nations of Europe have tried and trodden every path of force or folly in fruitless quest of the same object, yet we still expect to find in juggling tricks and banking dreams, that money can be made out of nothing, and in sufficient quantity to meet the expences of a heavy war by sea and land.it is said indeed that money cannot be borrowed from our merchants as from those of England. but it can be borrowed from the our people. they will give you all the necessaries of war they produce, if, instead of the bankrupt trash they now are obliged to recieve for want of any other, you will give them a paper promise funded on a specific pledge, and of a size for common circulation. but you say the merchants will not take this paper. what the people take the merchants must take, or sell nothing. all these doubts & fears prove only the extent of the dominion which the banking institutions have obtained over the minds of our citizens, and especially of those inhabiting cities, or other banking places: and this dominion must be broken, or it will break us. but here, as in the other case, we must make up our mind to suffer yet longer before we can get right. the misfortune is that in the mean time we shall plunge ourselves into inextinguishable debt, and  entail on our posterity an inheritance of eternal taxes, which will bring our government & people into the condition of those of England, a nation of pikes & gudgeons, the latter bred merely as food for the former.—but however these two difficulties of men & money may be disposed of, it is fortunate that neither that neither of them will affect our war by sea. privateers will find their own men & money. let nothing be spared to encourage them. they are the dagger which strikes at the heart of the enemy, their commerce. frigates and 74s are a sacrifice we must make, heavy as it is, to the prejudices of a part of our citizens. they have indeed rendered a great moral service, which has delighted me as much as any one in the US. but they have had no physical effect sensible to the enemy; and now, while we must fortify them in our harbors, and keep armies to defend them, our privateers are bearding and blockading the enemy in their own seaports. encourage them to burn all their prizes, & let the public pay for them. they will cheat us enormously. no matter; they will make their merchants feel, and squeal, & cry out for peace.
            I much regretted your acceptance of the war department. not that I knew a person who I think would better conduct it. but, conduct it ever so wisely, it will be a sacrifice of yourself. were an angel from heaven to undertake that office, all it’s our miscarriages would be ascribed to him. raw troops, no troops, insubordinate militia, want of arms, want of money, want of provisions, all will be charged to want of management in you. I speak from experience when I was governor of Virginia. without a regular in the state, and scarcely a musket to put into the hands of the militia, invaded by two armies, Arnold’s from the sea-bord, & Cornwallis’s from the Southward, when we were driven from Richmond & Charlottesville, and every member of my council fled to their homes, it was not the total destitution of means, but the mismanagement of them which, in the querulous voice of the public, caused all our misfortunes. it ended indeed in the capture of the whole hostile force, but not till means were brought us by Genl Washington’s army, & the French fleet and army. and altho’ the Legislature, who were personally intimate with both the means and measures, acquitted me with justice and thanks, yet the lying Lee has put all those imputations among the romances of his historical Novel, for the amusement of credulous & uninquisitive readers.—not that I have seen the least disposition to censure you. on the contrary, your conduct on the attack of Washington has met the praises of every one, and your plan for regulars and militia, their approbation. but no campaign is as yet opened. no generals have yet an interest in shifting their own incompetence on you, no army agents their rogueries. I sincerely pray you may never meet censure where you will deserve most praise, and that your own happiness & prosperity may be the result of your patriotic services. ever & affectionately yours
            Th: Jefferson
          
          
            P.S. I shall be glad to recieve my papers as soon as convenient.
          
        